DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             DOUGLAS EDDIE,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2153

                             [January 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 14002032CF10A.

   Douglas Eddie, Crawfordville, pro se.

   No brief filed for appellee.

PER CURIAM.

   We reverse and remand the order denying appellant’s rule 3.850 motion
because it was error for the trial court to summarily deny the motion
“without explanation, without ordering a state response, and with no
record attachments.” Thompson v. State, 202 So. 3d 927, 928 (Fla. 4th
DCA 2016).

   The State contends that the motion is legally insufficient and the trial
court’s order should be affirmed without prejudice. However, to the extent
the denial of the motion was based on its legal insufficiency, the trial court
erred by failing to provide appellant an opportunity to file an amended
motion. Fla. R. Crim. P. 3.850(f)(2); see Spera v. State, 971 So. 2d 754,
761 (Fla. 2007); Nottage v. State, 61 So. 3d 1231, 1232-33 (Fla. 3d DCA
2011). Reversed and remanded for further proceedings.

   Reversed and remanded.

GROSS, TAYLOR and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2